     Case 3:19-cr-04609-BGS Document 32 Filed 03/25/20 PageID.209 Page 1 of 6



   ROBERT S. BREWER, Jr.
 1 United States Attorney
   Deborah E. Bercovitch
 2 Special Assistant U.S. Attorney
 3 Massachusetts Bar No. 657592
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-6345
   Email: Deborah.bercovitch@usdoj.gov
 6
   Attorneys for the United States
 7
                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
    UNITED STATES OF AMERICA,           Case No. 19-CR-4609
10
                 Plaintiff,             UNITED STATES’ OPPOSITION TO
11                                      DEFENDANT’S MOTION TO AMEND
           v.                           CONDITIONS OF RELEASE
12
    FRANCISCO MIRANDA
13 ESPINOZA,                            Honorable Bernard G. Skomal

14                 Defendant.
15
16
           The UNITED STATES OF AMERICA, by and through its counsel, Robert S.
17
     Brewer, Jr., United States Attorney, and Deborah Bercovitch, Special Assistant U.S.
18
     Attorney, hereby responds in opposition to defendant’s Motion to Amend Conditions of
19
     Release.
20
                                     INTRODUCTION
21
           This Court previously ordered Defendant released on a $30,000 bond, secured by
22
     two financially responsible adults with a $3000 cash deposit. Defendant now moves this
23
     Court to amend its previously-imposed bond conditions and order him released from
24
     custody on $10,000 bond secured by his own signature. Defendant does not challenge the
25
     court’s factual findings underlying its original order. Instead, his request for release from
26
     custody is based almost entirely on the speculative prospect of a COVID-19 outbreak at
27
     the facility where he is being detained pending trial. Defendant’s speculation is both
28
     unsubstantiated and unwarranted. There are no known cases of COVID-19 at the facility
     Case 3:19-cr-04609-BGS Document 32 Filed 03/25/20 PageID.210 Page 2 of 6



 1 and no evidence that the facility’s staff is unprepared to address such cases if they should
 2 arise. Accordingly, the Court should deny the motion.
 3                                               STATEMENT
 4           On August 30, 2019, Defendant attempted to enter the United States at the San
 5 Ysidro Port of Entry as a passenger in a vehicle. Defendant was partially covered in a
 6 blanket and appeared to be sleeping in the third row of the vehicle when a Customs and
 7 Border Protection Officer encountered him at Primary Inspection. When asked, Defendant
 8 identified himself verbally, and with the use of a birth certificate that was not his own, as
 9 seventeen-year old “Oscar Miranda”. Officer Hanlon referred the vehicle to Secondary
10 Inspection where Defendant pretended to sleep through the Secondary Inspection Officer’s
11 interviews of the other four occupants of the vehicle. The driver, however, identified him
12 as her son; seventeen-year old “Oscar”. As Defendant appeared much older than seventeen,
13 Officer Hurtado placed him in handcuffs.
14           Defendant was fingerprinted at the Port of Entry and his prints and photo were
15 submitted to government databases. These databases showed that Defendant had been
16 ordered removed from the United States by an Immigration Judge on December 13, 2016.
17 Defendant was physically removed more than once and his last removal was on or about
18 November 27, 2018. In a post Miranda statement, Defendant stated that he is a citizen and
19 national of Mexico that had lost legal status to live in the United States after being
20 convicted of an aggravated felony.
21           On November 14, 2019, a two count indictment was filed charging Defendant with
22 unlawful attempt, by an alien, to enter the United States by a willfully false or misleading
23 §1325(a)(3), and with being a removed alien found in the United States, in violation of 8
24 U.S.C. §§ 1326(a) & (b). After partial litigation of a motion to dismiss under 8 U.S.C.
25 §1326(d), the United States moved to dismiss the indictment under §§1326(a) & (b). See
26 ECF No.26 &27.
27           Defendant has criminal history relevant to a bond determination. On September 1,
28 2016, Defendant was convicted of delivery/manufacture a controlled substance
     Opposition to Defendant’s Motion to Amend         2      United States v. Francisco Miranda Espinoza,
     Conditions of Release                                                              Case no. 19CR4609
     Case 3:19-cr-04609-BGS Document 32 Filed 03/25/20 PageID.211 Page 3 of 6



 1 (methamphetamine) in Dearborn, Michigan and placed on probation for two years.
 2 Defendant was removed from the United States after his 2016 conviction and subsequently
 3 returned. He was charged with unlawful reentry of a removed alien under 8 U.S.C.§1326
 4 on July 17, 2018 in the Eastern District of Michigan and convicted of that offense on
 5 October 30, 2018. Defendant received a time served sentence and a period of three years
 6 of supervised release. Defendant was on supervised release at the time of this offense.
 7
                                                 ARGUMENT
 8
             Title 18, United States Code, Section 3142(g) sets forth the factors courts shall
 9
     consider when determining whether “there are conditions of release that will reasonably
10
     assure the appearance of the person as required and the safety of any other person and the
11
     community.” These factors include, among others, (1) the “nature and circumstances of
12
     the offense charged,” (2) the “weight of the evidence against” the defendant, and (3) the
13
     “history and characteristics” of the defendant, including his “character, physical and mental
14
     condition, family ties, employment, financial resources, length of residence in the
15
     community, community ties, past conduct, history relating to drug or alcohol abuse,
16
     criminal history, and record concerning appearance at court proceedings.” 18 U.S.C. §
17
     3142(g). Categorical grants or denials of bail, untethered from an individualized
18
     determination, are impermissible. United States v. Diaz-Hernandez, 943 F.3d 1196, 1199
19
     (9th Cir. 2019). That is because “the Bail Reform Act mandates an individualized
20
     evaluation guided by the factors articulated in § 3142(g).” Id.
21
             Section 3142(f) provides that a detention hearing may be reopened if: (1) the movant,
22
     whether prosecutor or defendant, first establishes that new information now exists that was
23
     not known to the movant at the time of the detention hearing, and (2) that the new
24
     information has a material bearing on release conditions regarding flight risk or
25
     dangerousness. United States v. Dillon, 938 F.2d 1412 (1st Cir. 1991). In other words, the
26
     unknown information is material if it increases the chances the defendant appears for his
27
     criminal hearing or decreases the danger the defendant poses to an individual or the
28
     Opposition to Defendant’s Motion to Amend        3         United States v. Francisco Miranda Espinoza,
     Conditions of Release                                                                Case no. 19CR4609
     Case 3:19-cr-04609-BGS Document 32 Filed 03/25/20 PageID.212 Page 4 of 6



 1 community as a whole. The rationale behind this provision is that “a rule that would not
 2 discourage a party for failing to acquire readily available evidence for presentation the first
 3 time is a rule that encourages piecemeal presentations. Judicial efficiency is not served by
 4 such a practice.” United States v. Tommie, 2011 WL 2457521 at *2 (D. Ariz. June 20,
 5 2011) (citing United States v. Bowens, 2007 WL 2220501 at *1 (D. Ariz. July 31, 2007)
 6 (emphasis in original)).
 7           In this case, none of the 3142(g) factors has changed in the months since this Court
 8 ordered Defendant released on a $30,000 bond. Defendant argues that he is not a risk of
 9 flight because he has family in the United States and has hired an immigration attorney to
10 reopen his immigration court matter. However, his position with respect to ties to the
11 United States has not significantly changed since his initial appearance and bond hearing.
12 Defendant’s ties to the community remain the same as they were in October, 2019 when
13 bond was set by the Magistrate Judge. See Dckt. No. 19CR03791 ECF No. 10, 18 and 19.
14 Further, the dismissal of the indictment charging Defendant with illegal reentry is not
15 demonstrative of the likelihood of success in Defendant’s immigration court case nor is it
16 demonstrative of his likelihood to re-establish status as a Legal Permanent Resident (LPR).
17 Defendant’s circumstances in these respects have not materially changed.
18           Defendant also focuses his motion on the health risks he faces from a potential
19 COVID-19 outbreak. To be sure, the Bail Reform Act instructs the Court to consider a
20 defendant’s own “physical and mental health,” 18 U.S.C. § 3142(g)(3)(A), but the general
21 existence of a pandemic does not have significant bearing on that assessment. Currently,
22 there are no reported cases of COVID-19 at any of the local facilities operated by the
23 Bureau of Prisons (BOP). And Defendant does not claim to be infected with the
24 coronavirus such that he might cause an outbreak himself. Instead, Defendant relies on the
25 possibility that he will become infected by someone else at the facility. Even if this Court
26 could weigh such a speculative risk (and properly discount it by risk of Defendant’s
27 becoming infected in the community), Defendant’s concern is misplaced.
28
     Opposition to Defendant’s Motion to Amend     4           United States v. Francisco Miranda Espinoza,
     Conditions of Release                                                               Case no. 19CR4609
     Case 3:19-cr-04609-BGS Document 32 Filed 03/25/20 PageID.213 Page 5 of 6



 1           The BOP has been planning for potential coronavirus transmissions since January.
 2 On March 13, 2020, BOP announced that it was implementing the Coronavirus Phase Two
 3 Action Plan in order to minimize the risk of COVID-19 transmission into and inside its
 4 facilities.1 The Action Plan comprises several preventive and mitigation measures,
 5 including the following:
 6           Screening of Inmates and Staff: All new BOP inmates are screened for COVID-19
 7 symptoms and risk of exposure. Asymptomatic inmates with a documented risk of
 8 exposure will be quarantined; symptomatic inmates with documented risk of exposure will
 9 be isolated and tested pursuant to local health authority protocols. In areas with sustained
10 community transmission, all facility staff will be screened for self-reported risk factors and
11 elevated temperatures. (Staff registering a temperature of 100.4 degrees F or higher will be
12 barred from the facility on that basis alone.)
13           Quarantine Logistics: The Action Plan directs all BOP institutions to assess their
14 stockpiles of food, medicines, and sanitation supplies and to establish quarantine areas
15 within their facilities to house any detainees who are found to be infected with or at
16 heightened risk of being infected with coronavirus pursuant to the above-described
17 screening protocol. Here in San Diego, the MCC has implemented protocols to quarantine
18 any inmate with flu-like symptoms since late January, 2020.
19           Suspension of Social Visits and Tours: BOP has placed a 30-day hold on all social
20 visits, such as visits from friends and family, to limit the number of people entering the
21 facility and interacting with detainees. In order to ensure that familial relationships are
22 maintained throughout this disruption, BOP has increased detainees’ telephone allowance
23 to 500 minutes per month. Tours of facilities are also suspended for at least the next 30
24 days.
25           Suspension of Legal Visits: BOP has also placed a 30-day hold on legal visits,
26 though such visits will be permitted on a case-by-case basis after the attorney has been
27
    See Action Plan, available at https://www.bop.gov/resources/news/20200313_covid-
     1

28 19.jsp (last visited March 18, 2020 at 11:00 a.m. PST).
     Opposition to Defendant’s Motion to Amend      5          United States v. Francisco Miranda Espinoza,
     Conditions of Release                                                               Case no. 19CR4609
     Case 3:19-cr-04609-BGS Document 32 Filed 03/25/20 PageID.214 Page 6 of 6



 1 screened for infection in accordance with the screen protocols for prison staff. In San
 2 Diego, the MCC has suspended all in-person legal visits until at least April 13, 2020.
 3           Suspension of Inmate Movements: BOP has also ceased the movement of inmates
 4 and detainees among its facilities for at least the next 30 days. Though there will be
 5 exceptions for medical treatment and similar exigencies, this will prevent transmissions
 6 between institutional populations.
 7           Modified Operations: Finally, the Action Plan requires wardens at BOP facilities to
 8 modify operations in order to maximize social distancing.
 9           Taken together, these measures are designed to sharply mitigate the risks of COVID-
10 19 transmission. Defendant’s speculative concerns should not be permitted to overwhelm
11 the careful balance of factors prescribed by Congress in determining whether he is properly
12 subject to pretrial detention. See United States v. Adam Martin, 2020 WL 1274857, at *3
13 (D. Md. Mar. 17, 2020) (rejecting similar argument, and noting that “as concerning as the
14 COVID-19 pandemic is,” the court’s consideration “must in the first instance be an
15 individualized assessment of the factors identified by the Bail Reform Act.”).
16                                               CONCLUSION
17           For these reasons, the United States respectfully requests that Defendant’s Motion
18 to Amend Conditions of Release be denied.
19           DATED: March 25, 2020                         Respectfully submitted,
20
                                                           ROBERT S. BREWER, Jr.
21                                                         United States Attorney
22
                                                           /s/ Deborah Bercovitch
23                                                         Deborah Bercovitch
24                                                         Special Assistant United States Attorney
25
26
27
28
     Opposition to Defendant’s Motion to Amend         6           United States v. Francisco Miranda Espinoza,
     Conditions of Release                                                                   Case no. 19CR4609
